UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4387


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JAMES ERIC JONES,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:06-cr-01238-TLW-1)


Submitted:    January 29, 2009              Decided:   February 20, 2009


Before NIEMEYER, MICHAEL, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven M. Hisker, HISKER LAW FIRM, PC, Duncan, South Carolina,
for Appellant.    Alfred William Walker Bethea, Jr., Assistant
United States Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              James Eric Jones was convicted by a jury of possession

of a firearm by a felon, in violation of 18 U.S.C. §§ 922(g)(1),

924(a)(2), (e) (2006).               Finding that Jones was an armed career

criminal under 18 U.S.C. § 924(e) (2006), the district court

sentenced      him      to      520        months’         imprisonment,          which     was

subsequently     amended        to    456      months’       imprisonment        pursuant    to

Fed. R. Crim. P. 35(a).

              Jones’s attorney has filed a brief in accordance with

Anders v. California, 386 U.S. 738 (1967), challenging Jones’s

designation      as     an    armed       career         criminal.         Counsel      states,

however, that he has found no meritorious grounds for appeal.

Jones   has    filed    a     pro    se    supplemental            brief    raising     several

issues.   We affirm.

              Jones’s        prior     convictions            include       South     Carolina

convictions for second degree burglary, attempted burglary, two

convictions     for     strong       arm    robbery,         and    two     convictions     for

assault and battery of a high and aggravated nature incident to

the   respective       robberies.              A       defendant    is     an   armed    career

criminal when he violates 18 U.S.C. § 922(g)(1) and has three

prior convictions for violent felonies or serious drug offenses.

18 U.S.C. § 924(e)(1).               A violent felony is one that “has as an

element the use, attempted use, or threatened use of physical

force   against       the    person       of       another”    or    “otherwise       involves

                                                   2
conduct    that    presents       a    serious    potential     risk     of    physical

injury to another.”           18 U.S.C. § 924(e)(2)(B); U.S. Sentencing

Guidelines       Manual      § 4B1.2(a)(1)        (2007).         This     definition

specifically includes burglary.             18 U.S.C. § 924(e)(2)(B)(ii).

            To determine whether a state offense falls within the

definition of a violent felony, we use a categorical approach,

which “takes into account only the definition of the offense and

the fact of conviction.”              United States v. Pierce, 278 F.3d 282,

286 (4th Cir. 2002).              The particular label or categorization

under    state    law   is    not     controlling.        See    Taylor       v.   United

States, 495 U.S. 575, 590-91 (1990).                     South Carolina defines

strong    arm    robbery     as   “the    felonious      or    unlawful       taking   of

money, goods, or other personal property of any value from the

person of another or in his presence by violence or by putting

such person in fear.”             State v. Gourdine, 472 S.E.2d 241, 241

(S.C.    1996)    (internal       quotation      marks   and    citation      omitted).

Assault and battery of a high and aggravated nature is defined

as “the unlawful act of violent injury to another accompanied by

circumstances of aggravation.”                 State v. Fennell, 531 S.E.2d

512, 516 (S.C. 2000).             “A person is guilty of burglary in the

second degree if the person enters a dwelling without consent

and with intent to commit a crime therein.”                        S.C. Code Ann.

§ 16-11-312 (2005).          As these prior convictions are all violent



                                           3
crimes under 18 U.S.C. § 924(e)(1), we find that the district

court did not err in designating Jones an armed career criminal.

               We have also reviewed the arguments raised in Jones’s

pro se supplemental brief and find them to be without merit.

Although Jones alleges that his trial counsel was ineffective,

claims of ineffective counsel generally are not cognizable on

appeal.        United States v. King, 119 F.3d 290, 295 (4th Cir.

1997).    Jones can pursue this claim in a motion under 28 U.S.C.

§   2255 (West Supp. 2008).

               In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

Accordingly, we affirm Jones’s conviction and sentence.                         This

court requires that counsel inform Jones, in writing, of the

right to petition the Supreme Court of the United States for

further review.         If Jones requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel    may    move    in   this     court   for   leave   to   withdraw     from

representation.         Counsel’s motion must state that a copy thereof

was served on Jones.           We dispense with oral argument because the

facts    and    legal    contentions      are   adequately    presented    in    the

materials      before    the    court    and    argument   would    not   aid   the

decisional process.

                                                                          AFFIRMED



                                           4